Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                November 23, 2015

The Court of Appeals hereby passes the following order:

A16D0101. RODREGUS WATTS v. HOMER BRYSON.

      Rodregus Watts filed a petition for mandamus against Homer Bryson, as
Commissioner for the Georgia Department of Corrections. This application for
discretionary appeal challenges the trial court’s order granting the respondent’s
motion to dismiss Watts’s petition. We lack jurisdiction.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83) (2006) (“‘[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.’”). Accordingly, this case is TRANSFERRED to the Supreme Court
for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           11/23/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.